Citation Nr: 1627634	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  09-47 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals, fracture, proximal fibula with chronic ankle sprain, left leg.

2.  Evaluation of residuals of old healed fracture of the right hand at the distal fifth metacarpal, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to May 1980 and November 1980 to January 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for residuals, fracture, proximal fibula with chronic ankle sprain, left leg, and assigned a 10 percent rating, effective November 20, 2007.  In an October 2009 rating decision, the RO increased the Veteran's rating to 20 percent, effective November 20, 2007.  As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before a Decision Review Office (DRO) in February 2011 and at a Board videoconference hearing in March 2014.  Copies of both transcripts are of record.

In May 2014, the Board remanded the claim on appeal for further development.  It has now been returned for further appellate review.

The Board notes that the Veteran has a pending claim for entitlement to service connection for degenerative arthritis of the lumbar spine (claimed as back condition secondary to residuals, fracture, proximal fibula with chronic ankle sprain, left leg) as secondary to the service-connected disability of residuals, fracture, proximal fibula with chronic ankle sprain, left leg.  Regarding this claim, the RO issued a statement of the case (SOC) in May 2016.  However, the Veteran has not perfected an appeal as to this issue and, therefore, it is not currently before the Board.  

As will be discussed further below, the Veteran was denied an increased evaluation for residuals of old healed fracture of the right hand at the distal fifth metacarpal in March 2016.  The Veteran submitted a notice of disagreement in April 2016.  However, to date, a statement of the case has not been issued.

There was additional evidence added to the record after the issuance of the October 2014 supplemental statement of the case after transfer of the case to the Board.  The included evidence showed the continued presence of a left ankle disability including the Veteran's complaints of locking which was the basis, in part, for the Board's prior Remand for development for a new VA examination.  The Board finds that the additional evidence is not pertinent (i.e., cumulative and redundant of prior statements and clinical findings) such that solicitation of a waiver is not necessary as set forth in 38 C.F.R. § 20.1304(c). 

The issue of entitlement to an evaluation of residuals of old healed fracture of the right hand at the distal fifth metacarpal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This claim was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Veteran's Virtual VA claims file contains records that are either duplicative or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's service-connected left leg disability is manifested by marked limitation of motion; ankylosis, or malunion of the tibia or fibula are not shown.






CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's service-connected left leg disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in December 2007, prior to the initial rating decision.  The letter also included notice for a claim based on secondary service connection and notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, personnel records, and post-service VA and private treatment records have been associated with the claims file.

The Veteran was afforded VA examinations in May 2008, October 2009, March 2011, and October 2014.  The Board finds that the October 2014 VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The RO obtained the October 2014 VA examination pursuant to the May 2014 Board remand.  In addition, the RO obtained private and VA treatment records.  The Board is thus satisfied that there has been substantial compliance with the May 2014 remand directives.  Stegall v. West, 11 Vet. App. 269 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service treatment records from May 1980 reveal that the Veteran fractured his left proximal fibula while wrestling with another soldier.  The Veteran was treated for a sprained left ankle and fractured left proximal fibula with a cast at Walter Reed Medical Center, and was subsequently discharged.

The Veteran was afforded a VA examination in May 2008.  The Veteran reported that he sustained an injury in 1980 which resulted in a broken left leg bone and injury to his left ankle area.  The Veteran reported that since the 1980 injury, he experienced left leg pain and weakness.  The Veteran denied osteomyelitis, further hospitalization, or surgery.  The Veteran also denied stiffness, swelling, heat and redness.  The Veteran reported that his leg pain became aggravated after walking 50 yards or standing for 20 to 30 minutes.  The Veteran denied loss of appetite, fever, as well as other constitutional symptoms.  In addition, the Veteran denied use of a crutch, brace, cane, or corrective shoes.  The examiner noted diagnoses of a healed fracture of the proximal fibula and chronic left ankle sprain.  The examiner observed no tenderness, deformity, effusion, or swelling of the Veteran's left leg area.  Range of motion testing revealed dorsiflexion up to 10 degrees and plantar flexion up to 40 degrees, with discomfort at the end points.  The examiner observed no varus or valgus angulation of the os calcis.  X-rays revealed a healed fracture deformity of the proximal fibula with some local calcification of the adjacent interosseous ligament, and mild to moderate loss of the elongated arch of the foot indicative of an underlying element of pes planus.  The examiner stated that the X-ray did not reveal degenerative changes or osteoarthritis.  The examiner opined that the Veteran's chronic sprain of the left ankle is as least as likely as not caused by his service-connected broken left leg.

April 2009 VA treatment records show that the Veteran sought treatment for left ankle pain.  Specifically, the Veteran reported that he experienced discomfort in his left ankle, and that he would occasionally roll his ankle when working in the woods.  The Veteran was given an air ankle brace.

The Veteran was afforded another VA examination in October 2009.  The Veteran reported pain, weakness, stiffness, and giving way, and denied deformity, locking, effusion, dislocation, as well as subluxation.  The Veteran also reported swelling and tenderness of the left ankle joint, and denied heat and redness.  The Veteran reported daily flare-ups especially with walking and standing.  The Veteran denied taking any additional medication for his flare-ups.  The Veteran reported the use of an ankle brace as well as a cane, and denied use of crutches.  On examination of the Veteran's leg, the examiner noted no evidence of tenderness, malunion, loose motion, dryness, weakness, redness, and joints are grossly intact, both in strong resistance as well as against gravity.  On examination of the Veteran's left ankle, the examiner noted mild tenderness to both anterior and posterior aspect of the left ankle joint without any evidence of deformity, effusion, and crepitation.  A range of motion examination revealed left ankle dorsiflexion of 0-10 degrees, and plantar flexion of 0-30 degrees.  An x-ray of the Veteran's lower left leg revealed posterior soft tissue calcification, and proximal fibula fracture deformity with localized interosseous ligament calcification.  No interval fracture or dislocation was detected.   An x-ray of the left ankle joint revealed mild calcaneal enthesopathy.
The examiner observed that "minimal, if any, degenerative changes are seen about the ankle joint."  The examiner diagnosed the Veteran with chronic left ankle sprain with degenerative changes, and an old, healed left proximal fibula fracture.

September 2010 VA treatment records reveal that the Veteran reported weakness in his left ankle that would occasionally cause him to fall.  The physician took an x-ray of the Veteran's left ankle and diagnosed the Veteran with traumatic arthritis of the left ankle.  In November 2010, the Veteran was seen for an orthopedic surgery consultation.  The Veteran reported that stability and support in his left ankle had decreased, and as a result, he occasionally tripped or fell when walking up stairs or on thick carpeting.

The Veteran was afforded another VA examination in March 2011.  X-rays revealed evidence of a healed prior fracture involving the proximal shaft of the left fibula which is healed, and calcification between the tibia and fibula.  The examiner noted that there was no acute soft tissue swelling.  Regarding the Veteran's left ankle, x-rays revealed no evidence of an acute fracture.  The examiner noted a small calcification along the tip of the malleolus that "may reflect prior trauma."

A private treatment record dated September 2014 that was obtained at the request of the Veteran show that he was prescribed oxycodone for unspecified pain.

The Veteran was most recently afforded a VA examination in October 2014.  Regarding the Veteran's ankle, the examiner noted a diagnosis of lateral collateral ligament sprain and degenerative arthritis in the left ankle.  The Veteran reported daily mild to moderate flare-ups after prolonged walking and standing, as well as functional impairment to the extent that he cannot lift, carry and move heavy objects.  Range of motion testing revealed abnormal results, with dorsiflexion to 5 degrees, and plantar flexion to 20 degrees.  The examiner stated that because of the Veteran's limited range of motion, he cannot lift carry and move heavy objects, nor can he stand and walk for a longtime or a long distance.  The examiner noted moderately severe tenderness around the Veteran's anterior and posterior left ankle area.  The Veteran reported using a cane.  No ankylosis was noted.  Regarding the Veteran's knee and lower leg, the examiner noted a diagnosis of healed proximal fracture of the left tibia with degenerative arthritis.  The examiner reported functional impairment with no objective evidence of painful motion.  The examiner maintained that during the exam, the Veteran had no change in range of motion with repetitive use, and that it would be pure speculation to state if, with a significant flare-up, whether there would be any change in range of motion or to what degree.



Applicable Laws

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Further, 38 C.F.R. § 4.45  provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43   (2011) (quoting 38 C.F.R. § 4.40).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Analysis

The Veteran seeks an increased initial rating for his service-connected left leg disability.

The RO has rated the Veteran's service-connected left leg disability under Diagnostic Code 5271 (ankle, limited motion of).  Under this code, a 10 percent evaluation requires moderate limited motion of the ankle.  A 20 percent disability will be assigned where there is marked limitation of motion of the ankle.  The Board observes that 20 percent is the highest rating available under Diagnostic Code 5271. 38 C.F.R. Part 4 (2014).

In the November 2008 rating decision, the RO established service connection for residuals, fracture, proximal fibula with chronic ankle sprain, left leg, at 10 percent from November 20, 2007 (the effective date for the award of service connection).  In the October 2009 rating decision, the RO increased the Veteran's rating to 20 percent, effective November 20, 2007.

The only ankle-related diagnostic code to provide an evaluation in excess of 20 percent is Diagnostic Code 5270.  Under Diagnostic Code 5270, a 30 percent evaluation is warranted for ankylosis of an ankle, in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 and 10 degrees; and a 40 percent evaluation is warranted with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. Part 4, Diagnostic Code 5270 (2015).  If there is plantar flexion less than 30 degrees, a 20 percent disability rating is assigned.  Id.  The regulations define normal range of motion for the ankle as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71 (2014).  Here, there is no medical evidence that establishes a finding of ankylosis.  Specifically, no ankylosis was noted during the October 2014 VA examination.  As such, an evaluation in excess of 20 percent under Diagnostic Code 5270 is not applicable.

The Board has also considered the applicability of rating the right ankle under Diagnostic Code 5262.  Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation; and malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent evaluation.  A 40 percent evaluation is assigned when there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

With regards to Diagnostic Code 5262, the Board notes that the medical evidence does not indicate that the Veteran has malunion of the tibia and fibula, as required for an evaluation under these criteria.  Significantly, the VA examinations in May 2008, October 2009, March 2011, and October 2014 show that the Veteran's proximal fracture of the left tibia had healed.  As such, Diagnostic Code 5262 is not applicable.

Diagnostic Code 5003 states that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  Here, although the degenerative arthritis of the left ankle has been documented, the limitation of motion of the specific joints involved is compensable.  Therefore, the Board finds that a rating based on limitation of motion under the diagnostic codes for the specific joints involved is appropriate.

The Board has considered whether functional loss due to pain and weakness results in additional disability beyond that reflected on range of motion measurements, in accordance with DeLuca.  However, since, as noted above, 20 percent is the highest rating available for limitation of motion of the ankle under Diagnostic Code 5271, there is no basis to assign a higher rating for pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).  See DeLuca, 8 Vet. App. at 202.

In so finding the above, the Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

Accordingly, the Board finds that a rating in excess of 20 percent for the left leg disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Additional Considerations

The Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left leg disability is inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the disability in this case.  As noted above, musculoskeletal disability ratings contemplate factors such as limitation of motion; functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint; and actually painful, unstable, or malaligned joints due to healed injury. The left leg disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.  The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not claimed that he is unemployable due to his left leg disability, and the evidence of record does not otherwise suggest that this is the case. Therefore, consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for residuals, fracture, proximal fibula with chronic ankle sprain, left leg, is denied.


REMAND

Additionally, the Board again notes that in a March 2016 rating decision, the RO denied an evaluation of residuals of old healed fracture of the right hand at the distal fifth metacarpal, currently evaluated as 0 percent disabling.  In April 2016, the Veteran filed a notice of disagreement.  However, to date the Veteran has not been provided with a statement of the case.  Therefore, on remand the Veteran should be provided with such.  See Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

The Veteran should be furnished a statement of the case that addresses the issue of entitlement to an evaluation for residuals of old healed fracture of the right hand at the distal fifth metacarpal.  The issue should only be returned to the Board if the Veteran files a timely Substantive Appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


